Court of Appeals
                                First District
                               301 Fannin Street
                           Houston, Texas 77002-2066

Sherry Radack
  Chief Justice

Terry Jennings
Evelyn Keyes
Laura Carter Higley
Jane Bland
Michael Massengale
Harvey Brown
Rebeca Huddle
Russell Lloyd
  Justices
                                       
  Christopher A. Prine
  Clerk of the Court

Janet Williams
  Chief Staff Attorney

Phone:  713-274-2700
Fax:        713-755-8131

  www.txcourts.gov/1stcoa.aspx
                                       
                                       
                                       


Marsha  Zummo
P. O. Box 4
Chappell Hill, TX 77426



RE:	Court of Appeals Number:  01-14-00360-CV 
Trial Court Case Number:  35476

Style:	George M. Bishop, et al

 v. Chappell Hill Service Company, LLC and High Meadows Land & Cattle, LLC

This is to acknowledge your communication received December 8, 2015, with reference to your direct appeal.  

The enclosed check #852 is being returned to you. Any costs should be paid directly to the opposing party.

Very truly yours,



Christopher A. Prine
Clerk of the Court